ORDER

PER CURIAM.
Curtis Robinson (“Defendant”) appeals from the trial court’s judgment entered upon his convictions for kidnapping, robbery in the first degree, four counts of sodomy, and six counts of armed criminal action. Defendant raises three points on appeal: (1) the trial court erred in accepting the jury’s guilty verdict on Count 9, forcible sodomy, and Count 10, armed criminal action (2) the trial court erred in giving Instruction 16; and (3) the trial court erred when it overruled Defendant’s challenges to the State’s use of two of its peremptory strikes to remove two African-American venirepersons. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 30.25(b).